UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6599


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CROMWELL,   a/k/a   Mike    Tyson,   a/k/a   Mikey,   a/k/a
Charlie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:11-cr-00009-AWA-DEM-1)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Cromwell, Appellant Pro Se.       Joseph Evan DePadilla,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Cromwell appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        United

States v. Cromwell, No. 2:11-cr-00009-AWA-DEM-1 (E.D. Va. Oct. 21,

2015).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                 2